Citation Nr: 1122687	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-47 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims for service connection for hearing loss and a back condition.

In July 2010, the Veteran filed a notice of disagreement with regard to the issues of entitlement to service connection for hearing loss and entitlement to service connection for a back disability.  The RO issued a statement of the case with regard to both issues.  However, in his December 2010 VA Form 9, the Veteran indicated that he was only appealing the issue of service connection for hearing loss.  He has not submitted a substantive appeal with regard to the issue of entitlement to service connection for a back disability, and the issue has not been certified for appeal.  The Board also notes that in February 2011 correspondence received from the Veteran, he again indicated that he did not wish to pursue a claim for entitlement to service connection for a back disability.  Accordingly, the Board will not consider this issue.


FINDING OF FACT

Bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for bilateral hearing loss.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Veteran contends that his currently demonstrated bilateral hearing loss developed as a result of noise exposure in service.  Specifically, he claims that the majority of his career in the United States Air Force was spent as a munitions specialist on B-52 bombers.  According to the Veteran, his job duties included servicing and loading the B-52's for bombing missions, which required him to spend approximately ten to twelve hours per day on the flight line with multiple aircraft passing by and while engine tests were in progress.

Service treatment records show that the Veteran's hearing was within normal limits during active duty and at the time of his separation examination in May 1970.  However, the Veteran's DD-214 shows that he served as a weapons mechanic.  Furthermore, service treatment records document some noise exposure in service.  See February 1968 audiogram.  Thus, the Board finds that the conditions of the Veteran's service are consistent with his reports of noise exposure.  38 U.S.C.A. § 5104(a).  

The Veteran was afforded a VA examination in response to his claim in June 2010.  The Veteran reported hearing loss since military service, when he was exposed to noise from B-52 bombers on the flight line.  The examiner also noted that there was no indication of occupational noise exposure.  The examiner diagnosed hearing within normal limits from 500 to 1000 hertz, followed by mild to moderate sensorineural hearing loss through 4000 hertz.  He also noted that there were no reports of tinnitus.  

The examiner opined that as there was no evidence of hearing loss on the Veteran's exit physical, it was not likely that the Veteran's current hearing loss was the result of military noise exposure.

In a November 2010 statement, private Otolaryngologist, BJ, MD of the Ear, Nose and Throat Surgeons of Western New England noted the Veteran's reports of noise exposure from B-52 bombers on the flight line without hearing protection, during his active duty service in the Air Force.  He also noted that a December 2009 hearing examination of the Veteran showed normal hearing through 1000 hertz, sloping to a moderate high frequency sensorineural hearing loss, bilaterally, which resembled that of a noise-induced notch, rising to within normal limits at 6000 and 8000 hertz, bilaterally.  Based on the Veteran's reports and the findings from the examination of noise-induced hearing loss; Dr. BJ opined that it is as likely as not that the Veteran's current hearing loss is significantly attributable to his service experiences, as opposed to any other cause.

It is not in dispute that the Veteran has current hearing loss.  The question is whether the disability is related to service.  The June 2010 VA examiner opined that it was not likely that the Veteran's current hearing loss was the result of military noise exposure.  His rationale was that the Veteran's hearing was within normal limits at the time of his discharge.  The Board notes that service connection is possible for a disability first identified after service.  38 C.F.R. § 3.303(d).  The June 2010 examiner did not provide an opinion as to whether the hearing loss identified after service was related to a disease or injury in service.

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported on VA and private examination, that he was exposed to noise from B-52 bombers during active duty in the Air Force.  Therefore, the Board finds his reports credible.  He has also provided competent evidence of a continuity of symptomatology, and his private physician has also provided a medical opinion linking his current hearing loss to service.  The examiner considered an accurate history in providing this opinion.

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss for many years after active duty, and the June 2010 VA examiner provided an opinion against the claim.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


